    Case: 1:19-cv-05957 Document #: 275 Filed: 07/30/21 Page 1 of 4 PageID #:4278




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                   )
UNITED STATES SECURITIES           )
AND EXCHANGE COMMISSION,           )                         Civil Action No. 19-cv-05957
                                   )
                    Plaintiff,     )
v.                                 )                         Hon. John Z. Lee
                                   )
NORTHRIDGE HOLDINGS, LTD., ET AL., )
                                   )                         Magistrate Judge Susan E. Cox
                    Defendants.    )
                                   )

                                   CERTIFICATE OF SERVICE

           I hereby certify that on July 30, 2021, I electronically filed the Receiver’s Report for

 the Period of April 1, 2021 Through June 30, 2021 [Dkt. 274] with the Clerk of the United

 States District Court for the Northern District of Illinois, using the CM/ECF system. I further

 certify that I served the financial institutions or interested parties as identified and set forth on

 the attached Service List via U.S. Mail on July 30, 2021.



                                                By:     /s/ Ryan T. Schultz

                                                        N. Neville Reid, Esq.
                                                        Ryan T. Schultz, Esq.
                                                        L. Brandon Liss, Esq.
                                                        Kenneth M. Thomas, Esq.
                                                        Fox Swibel Levin & Carroll LLP
                                                        200 West Madison, Suite 3000
                                                        Chicago, IL 60606
                                                        Tel: 312.224.1200
                                                        Fax: 312.224.1201
                                                        nreid@foxswibel.com
                                                        rschultz@foxswibel.com
                                                        bliss@foxswibel.com
                                                        kthomas@foxswibel.com




4211319 v1 -
  Case: 1:19-cv-05957 Document #: 275 Filed: 07/30/21 Page 2 of 4 PageID #:4279




                           SEC v. Northridge Holdings, Ltd., et al.
                                    Case No. 19-cv-05957

                                        SERVICE LIST


Parties

Michael D. Foster, Esq.
Christine B. Jeon, Esq.
Timothy J. Stockwell, Esq.
Securities and Exchange Commission 175
W. Jackson Blvd., Suite 1450
Chicago, IL 60604
fostermi@sec.gov
jeonc@sec.gov
stockwellt@sec.gov

Attorneys for Plaintiff Securities and Exchange Commission


Michael D. Monico, Esq.
Barry A. Spevack, Esq.
Jacqueline Sharon Jacobson, Esq.
Monico & Spevack
200 S. Clark St.
Suite 700
Chicago, IL 60603 mm@monicolaw.com
bspevack@monicolaw.com
jjacobson@monicolaw.com

Attorneys for Defendants Northridge Holdings, Ltd., Southridge Holdings, Ltd.,
Eastridge Holdings, Ltd., Brookstone Investment Group, Ltd., Unity Investment
Group, Ltd., Amberwood Holdings, L.P., and Glenn C. Mueller


Jill L. Nicholson, Esq.
Andrew T. McClain, Esq.
Foley & Lardner LLP
321 N. Clark St., Suite 2800
Chicago, IL 60654
Tel: 312-832-4500
jnicholson@foley.com
amcclain@foley.com

Attorneys for Federal National Mortgage Association
   Case: 1:19-cv-05957 Document #: 275 Filed: 07/30/21 Page 3 of 4 PageID #:4280




Tammy L. Adkins, Esq.
McGuireWoods LLP
77 West Wacker Drive, Suite 4100
Chicago, IL 60601-1818
Tel: 312-750-5727
Fax: 312-849-3690
tadkins@mcguirewoods.com

Attorneys for Barings Multifamily Capital LLC

Shannon V. Condon, Esq.
Gardiner Koch Weisberg & Wrona
53 W. Jackson Blvd.
Suite 950
Chicago, IL 60604
scondon@gkwwlaw.com

Attorneys for Investor – Ms. Kathryn Cragg

Financial institutions / Interested Parties

Parkway Bank & Trust Co.
c/o Judith Lernor
4800 Harlem Avenue
Harwood Heights, IL 60706

TD Ameritrade, Inc.
c/o Jillian Tuck
Regulatory Compliance Analyst
200 S. 108th Ave.
Omaha, NE 68154

First American Bank
c/o Luke Petryszak
700 Busse Road
Elk Grove Village, IL 60007

Wells Fargo Bank
c/o Cheré Tait
Legal Order Processing
MAC S4001-01E
P.O. Box 29770
Phoenix, AZ 85038
   Case: 1:19-cv-05957 Document #: 275 Filed: 07/30/21 Page 4 of 4 PageID #:4281




Charles Schwab & Co., Inc.
c/o Philip Ho
Corporate Compliance Department
211 Main Street
San Francisco, CA 94105

J.P. Morgan Chase Bank, N.A.
c/o Legal Department
c/o Scott J. Stilman, Esq.
Attn: Mail Code CA2-4383
9200 Oakdale Ave., 7th Floor
Chatsworth, CA 91311

Lora Fausett, Esq.
Law Offices of Lora Matthew Fausett, P.C.
568 Pennsylvania Avenue
Glenn Ellyn, Illinois 60137

Attorneys for an Investor

Victoria Manning, Esq.
Michael Eleneski, Esq.
Nicholas Dolinsky, Esq.
State of New Jersey, Office of the Attorney General
124 Halsey Street, 5th Floor
Newark, NJ 07101

Attorneys for Office of the NJ Attorney General

Louis A. Virgilio
President
American Realty Services Inc.
6650 Northwest Highway 3rd Flr
Chicago, Illinois 60631

Lindsay Clery
Securities & Audit
Corporations, Securities & Commercial Licensing Bureau
P.O. Box 30018
Lansing, MI 48909

Douglas M. Jacoby
Director of Enforcement
Office of the Secretary of State for the State of Missouri
600 W. Main Street
Jefferson City, MO 65102-1276
